Citation Nr: 0431137	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946, and from August 1951 to July 1952.  He died in March 
2001, and the appellant is the surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board has reviewed the claims file and it does not appear 
that the appellant has yet been apprised of the new rights 
provided to her under the VCAA for her claims of entitlement 
to service connection for the cause of the veteran's death 
and DIC benefits under the provisions of 38 U.S.C.A. § 1151.  
The failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error under Quartuccio.  

In addition, in March 2004, a medial expert opinion was 
requested for the appellant's claim.  The Board received that 
opinion in April 2004.  In June 2004, the appellant submitted 
private treatment records that were not previously of record.  
The RO has not yet considered the April 2004 medical expert 
opinion or the private treatment records submitted by the 
appellant.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Federal 
Circuit Court held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration or obtain waiver of initial RO 
consideration of that evidence.  
 
In this case, the RO has not considered the additional 
evidence that has been added to the record.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Moreover, in June 
2004, the appellant informed the Board that she did not wish 
to waive her right to have the claim remanded to the RO for 
review of the additional medical evidence.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
notify the appellant of what evidence is 
required to substantiate her claims, what 
evidence, if any, the appellant is to 
submit, and what evidence, if any, VA 
will obtain in accordance with the VCAA.  
See Quartuccio supra.  Any notice given, 
or action taken thereafter, must comply 
with the provisions of the VCAA as well 
as any applicable legal precedent.   

2.  The RO should then readjudicate the 
appellant's claims, with consideration of 
the additional medical evidence that was 
received at the Board in April and June 
2004.  If the determinations remain 
adverse to the appellant, she should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The appellant and her representative 
should be afforded a reasonable period in 
which to respond, and the record should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



